United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1524
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Angel N. Chavez-Soto

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 9, 2020
                            Filed: November 13, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

        Angel Chavez-Soto appeals after he pleaded guilty to a drug offense, pursuant
to a plea agreement containing an appeal waiver, and the district court1 sentenced him

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
to a prison term below the advisory Guidelines range. His counsel has moved for
leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the substantive reasonableness of his sentence.

      We conclude that the appeal waiver is valid, applicable, and enforceable. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waivers); United States v. Andis, 333 F.3d 886, 889–92
(8th Cir. 2003) (en banc) (appeal waiver should be enforced if appeal falls within
scope of waiver, defendant knowingly and voluntarily entered into plea agreement
and waiver, and enforcing waiver would not result in miscarriage of justice).
Furthermore, we have independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal outside the
scope of the appeal waiver.

      Accordingly, we grant counsel’s motion for leave to withdraw and dismiss this
appeal.
                     ______________________________




                                         -2-